 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Cynthia Morgan

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-MJ-503-EJY

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                              STATUS CHECK HEARING
13          v.
                                                                    (First Request)
14   CYNTHIA MORGAN,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Cynthia Morgan, that
21   the Status Check Hearing currently scheduled on April 7, 2020 at 1:30 pm, be vacated and
22   continued to June 16, 2020 at 1:30 pm.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel requests additional time for defendant to complete all court
25   ordered conditions.
26          2.     The defendant is not in custody and agrees with the need for the continuance.
 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the status check hearing.
 3         DATED this 31st day of March, 2020.
 4
 5   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 6
 7   By /s/ Katherine A. Tanaka                      By /s/ Rachel Kent
     KATHERINE A. TANAKA                             RACHEL KENT
 8   Assistant Federal Public Defender               Special Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-MJ-503-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     CYNTHIA MORGAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the status check hearing currently scheduled for

11   Tuesday, April 7, 2020 at 1:30 p.m., be vacated and continued to Tuesday, June 16, 2020 at the

12   hour of 1:30 p.m. in Courtroom 3D.

13          DATED this 31st day of March, 2020.

14
15
                                                 UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
